Case 1:19-bk-10370-NWW   Doc 18 Filed 01/31/19 Entered 01/31/19 11:43:07   Desc
                         Main Document    Page 1 of 7
Case 1:19-bk-10370-NWW   Doc 18 Filed 01/31/19 Entered 01/31/19 11:43:07   Desc
                         Main Document    Page 2 of 7
Case 1:19-bk-10370-NWW   Doc 18 Filed 01/31/19 Entered 01/31/19 11:43:07   Desc
                         Main Document    Page 3 of 7
Case 1:19-bk-10370-NWW   Doc 18 Filed 01/31/19 Entered 01/31/19 11:43:07   Desc
                         Main Document    Page 4 of 7
Case 1:19-bk-10370-NWW   Doc 18 Filed 01/31/19 Entered 01/31/19 11:43:07   Desc
                         Main Document    Page 5 of 7
Case 1:19-bk-10370-NWW   Doc 18 Filed 01/31/19 Entered 01/31/19 11:43:07   Desc
                         Main Document    Page 6 of 7
Case 1:19-bk-10370-NWW   Doc 18 Filed 01/31/19 Entered 01/31/19 11:43:07   Desc
                         Main Document    Page 7 of 7
